          Case 2:18-cv-02863-KJM-DB Document 17 Filed 11/04/20 Page 1 of 3


1

2

3

4

5

6

7                                UNITED STATES DISTRICT COURT
8                              EASTERN DISTRICT OF CALIFORNIA
9

10    JASON ALLEN MACK,                                   Case No.: 2:18-cv-02863-KJM-DB
11                                                        STIPULATION TO MODIFY
                       Plaintiff,
                                                          SCHEDUING ORDER; PROPOSED
12                                                        ORDER
           vs.
13
      CITY OF SACRAMENTO;
14    SACRAMENTO POLICE
15    DEPARTMENT; SACRAMENTO
      POLICE OFFICER MICHAEL CASE
16    (Badge No. 667); SACRAMENTO POLICE
      OFFICER ALEXANDER WAGSTAFF
17    (Badge No. 922); and DOES 1-40, inclusive,
18
                       Defendants.
19        COMES NOW Plaintiff Jason Allen Mack, and Defendants City of Sacramento, Michael
20   Case, and Alexander Wagstaff, by and through their respective counsel and subject to the
21   approval of this Court, hereby stipulate and respectfully request that this Court’s Status (Pre-
22   trial Scheduling) Order dated April 24, 2019 (ECF No. 13), be modified to reflect new
23   deadlines and cut-off dates as follows, or as to accommodate the Court’s docket:
24                                            Current Date                 New Date
25   Fact Discovery Cut-Off:                  December 13, 2020            June 14, 2021
26   Expert Disclosure:                       February 21, 2021            August 23, 2021
27   Rebuttal Expert Disclosure:              March 27, 2021               September 27, 2021
28   Expert Discovery Cut-off:                April 26, 2021               October 29, 2021
                                                    1
                 STIPULATION TO MODIFY SCHEDULING ORDER; PROPOSED ORDER
     967272)}»
          Case 2:18-cv-02863-KJM-DB Document 17 Filed 11/04/20 Page 2 of 3


1    Dispositive Motions heard by:            May 21, 2021                November 30, 2021

2

3         WHEREAS, restrictions associated with the COVID-19 pandemic interfered with the

4    parties’ ability to conduct discovery;

5         WHEREAS, counsel for all parties have met and conferred and agree that it would be in

6    the interest of justice and judicial economy and that good cause exists for the modification of

7    the scheduling order;

8         WHEREAS, this stipulation is not being made for the purpose of delay, or any other

9    improper purpose;

10        WHEREAS, continuing the deadlines will not prejudice any party or their counsel;

11        WHEREAS, this is the parties’ first request to modify the scheduling order.

12        IT IS SO STIPULATED.

13   DATED: October 27, 2020                        SUSANA ALCALA WOOD,
                                                    City Attorney
14

15

16                                            By:   /s/ ANDREA M. VELASQUEZ
                                                    ANDREA M. VELASQUEZ
17                                                  Senior Deputy City Attorney

18                                                  Attorneys for the CITY OF SACRAMENTO

19   DATED: October 27, 2020                        LAW OFFICE OF KEVIN HARRIS
20

21

22                                            By    /s/ KEVIN W. HARRIS
                                                    KEVIN W. HARRIS, ESQ.
23                                                  Attorney for Plaintiff, JASON ALLEN
                                                    MACK
24

25

26

27

28
                                                    2
                  STIPULATION TO MODIFY SCHEDULING ORDER; PROPOSED ORDER
     967272)}»
          Case 2:18-cv-02863-KJM-DB Document 17 Filed 11/04/20 Page 3 of 3


                                               ORDER
1

2         Having reviewed and considered the above stipulation, the scheduling order is modified
3    to reflect the following deadlines:
4                                           Current Date                New Date
5    Fact Discovery Cut-Off:                December 13, 2020           June 14, 2021
6    Expert Disclosure:                     February 21, 2021           August 23, 2021
7    Rebuttal Expert Disclosure:            March 27, 2021              September 27, 2021
8    Expert Discovery Cut-off:              April 26, 2021              October 29, 2021
9    Dispositive Motions heard by:          May 21, 2021                November 19, 2021
10

11        IT IS SO ORDERED.
12   DATED: November 3, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
                  STIPULATION TO MODIFY SCHEDULING ORDER; PROPOSED ORDER
     967272)}»
